         Case 1:19-cv-03616-MKV Document 33 Filed 04/29/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 4/29/2020
 NAMEL NORRIS,

                            Plaintiff,                          1:19-cv-3616 (MKV)
                    -against-
                                                                    ORDER OF
 BLA CANDY STORE, INC. et al.                                       DISMISSAL

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the mediator’s report that the parties have reached an agreement

to settle this case [ECF #32]. Accordingly, IT IS HEREBY ORDERED that the above-captioned

action is discontinued without costs to any party and without prejudice to restoring the action to

this Court’s calendar if the application to restore the action is made by May 29, 2020. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc.

v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
Date: April 29, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
